Title: March 30. Monday.
From: Adams, John
To: 


       This Morning at 5, the Officer came down and told the Captain that a lofty Ship was close by Us, and had fired two heavy Guns. All Hands called. She proved to be an heavy loaded Snow.
       The Weather cloudy, but no Wind. Still—except a small Swell.
       The Tour of Cordovan, or in other Words Bourdeaux Lighthouse in Sight, over our larbord Bow.
       The Captn. is now cleaning Ship and removing his Warlike Appearances.
       This Day has been hitherto fortunate and happy.—Our Pilot has brought us safely into the River, and We have run up, with Wind and Tide as far as Pouliac, where We have anchored for the Night, and have taken in another Pilot.
       This forenoon a Fisherman came along Side, with Hakes, Skates, and Gennetts. We bought a few, and had an high Regale.
       This River is very beautifull—on both Sides the Plantations are very pleasant. On the South Side especially, We saw all along Horses, Oxen, Cowes, and great Flocks of Sheep grazing, the Husbandmen ploughing &c. and the Women, half a Dozen in a Drove with their Hoes. The Churches, Convents, Gentlemens seats, and the Villages appear very magnificent.
       This River seldom Swells with Freshes, for the rural Improvements and even the Fishermens Houses, are brought quite down to the Waters Edge. The Water in the River is very foul to all Appearance, looking all the Way like a Mud Puddle. The Tide setts in 5 Knots. We outrun every Thing in sailing up the River.
       
       The Buildings public and private, are of Stone, and a great Number of beautifull Groves, appear between the grand Seats, and best Plantations. A great Number of Vessells lay in the River....
       The Pleasure resulting from the Sight of Land, Cattle, Houses, &c. after so long, so tedious, and dangerous a Voyage, is very great: It gives me a pleasing Melancholly to see this Country, an Honour which a few Months ago I never expected to arrive at.—Europe thou great Theatre of Arts, Sciences, Commerce, War, am I at last permitted to visit thy Territories.—May the Design of my Voyage be answered.
      